Citation Nr: 0213195	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 until June 
1971.

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision that 
granted a 50 percent rating for PTSD, from November 28, 2000.  
Following the RO's April 2001 notification of that decision, 
the veteran filed a Notice of Disagreement (NOD) with the 
assigned rating in May 2001; the RO issued a Statement of the 
Case (SOC) in August 2001; and the veteran filed his 
Substantive Appeal in October 2001.  

The Board notes that, in correspondence dated in November 
2000, the veteran's representative raises the issues of an 
increased rating for his service-connected left index finger 
disability, as well as entitlement to a total rating based on 
employability due to service-connected disability.  As these 
matters have not been adjudicated, they are not properly 
before the Board, and are referred to the RO for appropriate 
action.  

In July 2002, the veteran testified at a hearing before the 
undersigned Board Member at the RO, the transcript of which 
is of record.  During the hearing, the veteran submitted a 
copy of a Social Security Administration (SSA) award letter 
dated in February 2002, with a signed waiver of RO 
jurisdiction of the letter, permitting the Board to consider 
the letter in the first instance.  (Parenthetically, the 
Board notes that, effective February 22, 2002, the governing 
regulation, 38 C.F.R. § 20.1304, no longer requires a written 
waiver of RO jurisdiction for the Board to consider such 
evidence in the first instance (see 67 Fed. Reg. 3099-3016 
(January 23, 2002)).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for PTSD has 
been accomplished.

2.  The veteran's PTSD is manifested by increased depression 
and anxiety, chronic sleep impairment (to include 
nightmares), flashbacks, intrusive recollections, survivor's 
guilt, impaired impulse control, irritability and difficulty 
controlling anger/temper, at least one incident of impaired 
memory and concentration and some circumstantial speech, 
panic attacks, and limited social interaction; these symptoms 
suggest a level of impairment falling between occupational 
and social impairment with reduced liability and flexibility, 
and occupational and social impairment with major 
deficiencies in most areas.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002)); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the August 2002 statement of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  
Moreover, because, as explained below, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The veteran has testified at a hearing on 
appeal, and the transcript of that hearing has been 
associated with the claims file.  Moreover, the RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim.  
He underwent a VA psychiatric examination in February 2001, 
and VA treatment records, and a report of private psychiatric 
evaluation, have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
alleged, and the record does not otherwise indicate, that 
there exists any pertinent outstanding evidence  necessary 
for a fair adjudication of the claim that has not been 
obtained.  While, during the hearing, the veteran submitted 
an SSA award letter, the veteran's representative indicated 
his belief that that decision was based on VA medical 
records, and that there is no outstanding medical evidence to 
obtain.   

Under these circumstances, and in view of the Board's 
favorable disposition of the claim, the Board finds that 
adjudication of the claim on appeal at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Factual Background

In September 1989, the RO granted service connection and 
assigned an initial 10 percent rating for PTSD.  By rating 
determination dated in March 1999, the RO increased the 10 
percent rating assigned for PTSD to 30 percent.  The veteran 
filed a claim for a higher rating for PTSD in November 2000.  
In March 2001, the RO increased the rating to 50 percent, 
effective from November 28, 2000 (the date of the veteran's 
claim for increase).  

An August 2000 outpatient treatment note reflects that the 
veteran had been seen on a walk-in basis for an exacerbation 
of symptoms after an accident at work the previous month.  He 
complained of worse nightmares, inability to sleep, crying 
spells and irritability since that time.  The appellant was 
observed to be alert and oriented but very anxious with 
increased fidgeting.  The examiner noted that the veteran 
cried when speaking of his nightmares, and that his tone and 
speech rate increased.  No suicidal or homicidal ideation was 
reported.  There was no history of assault, self-harmful 
gestures or psychosis.  An Axis I diagnosis of PTSD with 
acute exacerbation was rendered for which he was prescribed 
medication. 

In a statement dated in October 2000, the veteran's sister 
attested to his nightmares, temper, aggressiveness, and 
isolation from family and friends since returning from 
Vietnam.  A November 2000 statement from the veteran's 
describes his Vietnam experiences and details his problems 
following his accident at work.

In an undated statement received in November 2000, A. 
Belcher, M.A., M.S., noted that he treated the veteran from 
1991 to 1999.  He indicated that the veteran had done well 
until July 2000, when in was involved in  truck accident 
while on the job whereupon he had felt significant rage and 
fear.  The examiner stated that while the appellant had only 
received minor injuries, he had become shaky and tearful, and 
that upon attempting to return to work, his condition had 
worsened.  It noted that he had been unable to work since 
that accident owing to PTSD symptoms which included 
nightmares integrating the accident with his Vietnam 
experiences, tearfulness, becoming upset and enraged at 
times, inability to sleep, panic at night, and marital 
problems.  It was felt that the accident and resulting 
exacerbation of symptomatology had reduced the veteran's 
level of functioning to a Global Assessment of Functioning 
(GAF) of 52.  

In an August 2000 report (received in November 2000), E. N. 
Tuder, M.D., D.C., reiterated the veteran's increased 
symptomatology following the work accident in July 2000, to 
include flashbacks relating to Vietnam triggered by certain 
smells, certain foods and seeing Asians.  It was reported 
that the appellant described a satisfying realm of social 
friends, and indicated that there had been no compromise of 
activities or daily living.  It was noted that he exercised 
daily, was devoted to his five children from his first and 
second marriages and had good relations with his parents and 
sibling.  

On examination, the veteran was observed to be appropriately 
dressed and groomed and appeared to be very fit and vigorous.  
Affect was appropriate to content and included tearfulness 
and agitation when talking about the consequences of the work 
accident and his Vietnam experiences.  There was no evidence 
of any organic or psychotic signs.  Capacity for abstract 
thinking was intact.  It was felt that judgment responses did 
show some slight impetuous potential.  The veteran described 
some discomfort while driving, especially around traffic ,and 
said he had taken the train to the office and had felt some 
anxiety when trains passed in close proximity.  The examiner 
pointed out that while he had rescheduled an earlier 
appointment because of fear that he would become very angry 
and agitated when questioned about Vietnam, it noted that 
there was no inappropriate agitation, and that the interview 
proceeded uneventfully.  

The examiner diagnosed PTSD with acute exacerbation causally 
related to the veteran's July 2000 accident, and noted that 
the veteran was clearly in need of ongoing treatment.  The 
examiner opined that the veteran could return to work in some 
capacity within three months with maximum medical improvement 
in about six months.  

The veteran underwent a comprehensive VA examination for 
compensation and pension purposes in February 2001.  
Background, clinical, social and work history was extensively 
reviewed.  It was noted that after the truck accident in July 
2000, he flashed back to some traumatic experiences in 
Vietnam and began to experience "very very severe" symptoms 
of PTSD, including inability to concentrate, severe crying 
spells, more severe nightmares relating to his Vietnam 
experiences, a further increased in hyperarousal with 
increased hypervigilance, decreased sleep, increased 
irritability and angry outbursts.  It was noted that such 
symptomatology had begun to affect his relationship with his 
wife, and that the symptoms were so severe that he could 
barely sit down to concentrate, paced a lot, and was not 
sleeping at all.  It was reported that the veteran did not 
have a history of major depression, but that he had had 
several hypomanic episodes that were the bipolar affective 
disorder spectrum of PTSD.  The examiner stated that the 
appellant was currently seeking a return to work as he missed 
making the good money that came with the job.  

In terms of current symptoms, it was reported that the 
veteran had intrusive recollections and nightmares that had 
been worse over the several months since the accident.  It 
was noted that he slept two to three hours per night, had 
nightmares every night and sometimes would not go to sleep on 
account of his nightmares.  The examiner related that as a 
result, he was tired during the day and had intrusive 
recollections with decreased concentration.  He had a hard 
time focusing and staying on the subject, and had 
hyperarousal to the point of agitation and easy irritability.  
It was noted that the veteran has intimacy issues, could not 
become close to anybody and kept himself busy or ran way to 
avoid contact with people.  

On mental status examination, the veteran was alert and fully 
oriented and appeared distressed when relating his nightmares 
and episodes from Vietnam.  He fidgeted and shifted in his 
chair and crossed and uncrossed his legs.  It was noted that 
he cried several times throughout the interview and sometimes 
lost his train of thought.  He had some difficulty 
concentrating and focusing and was somewhat circumstantial at 
times in his speech.  There were no delusions, hallucinations 
or inappropriate behavior.  It was reported that there were 
no homicidal thoughts directed at anybody, but that the 
veteran did state that if someone "really gets in his face" 
he would kill them.  It was noted that he never had any 
active suicidal thoughts, but that there was considerable 
survivor's guilt.  It was reported that he was able to 
maintain his hygiene, and that there was some short-term 
memory loss having to do with difficulty concentrating and 
focusing.  It was felt that mood overall was somewhat 
depressed and anxious, and that hyperactivity was reflective 
of manic defenses.  It was noted that impulse control was 
impaired but that the veteran thought that this had been 
helped by medication.  It was recorded that when his wife 
provoked him, he would previously fight back with yelling and 
arguing, but that he would now just leave that house.  

In summary, it was the examiner's opinion that the veteran's 
PTSD symptomatology had improved with treatment and 
medication.  It was added that his GAF score was "about 30" 
when he was first treated the previous fall, but that it his 
functioning had improved, and was currently at 45.

VA outpatient clinic notes dated between January and March 
2001 reflect that the veteran received regular follow-up with 
attention primarily focused upon his returning to work.  It 
was felt that he had the ability to work and that the 
situation was "stalling."  The veteran was advised that if 
his symptoms recurred upon attempting to drive, he was able 
to pull over and inform his employer.  Mood was reported to 
be mildly anxious in anticipation of return to work, and some 
medication was increased.  

During the July 2002 Board hearing, the veteran testified 
that he had nightmares, was terrified of going to sleep, and 
slept very little at night.  He stated that he had been 
unable to maintain his employment on account of his temper 
and because of the stressors that had resurfaced since his 
work accident.  He said that he had been unable to work 
consistently since the accident, was currently unable to work 
on account of the PTSD, and had been granted Social Security 
disability benefits for that disability.  Received at that 
hearing was a copy of the February 2002 SSA award letter that 
noted that the veteran had been approved for disability 
benefits as of August 31, 2001.  

Analysis

The veteran and his representative contend that his service-
connected PTSD is more severely disabling than the 50 percent 
disability evaluation currently assigned, and warrants at 
least a 70 percent rating.   

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, DC 9411, under a general rating formula for mental 
disorders.  Under that rating criteria, a 50 percent rating 
for PTSD is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

The medical evidence pertinent to the claim under 
consideration indicates that the veteran's PTSD is manifested 
by symptoms which include chronic nightmares, flashbacks, 
continuing intrusive recollections, survivor's guilt, 
impaired impulse control, severe sleep problems, increased 
anxiety, depression, social withdrawal, and difficulty 
controlling anger/and temper.  The February 2001 examiner 
also noted that the veteran's memory and concentration were 
impaired, and that speech was occasionally circumstantial.  
Panic symptoms have also been noted in the record.  

As the veteran appears to have some of the symptoms 
contemplated in the 50 percent evaluation, and some of the 
symptoms contemplated in the 70 percent evaluation, the Board 
finds that the veteran's symptoms suggest a level of 
impairment falling between occupational and social impairment 
with reduced liability and flexibility, and occupational and 
social impairment with major deficiencies in most areas.  As 
such, and giving the veteran the benefit of the doubt, the 
Board finds that the criteria for the next higher, 70 
percent, evaluation, have been met.  As indicated above, such 
a rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

The criteria for the 70 percent, but not the maximum 100 
percent evaluation for PTSD, are met.  The medical findings 
do not demonstrate that the symptoms of the veteran's 
service-connected PTSD result in total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name, as would be 
required for a 100 percent rating.  On the most recent VA 
examination, it was noted that the veteran's hygiene had been 
maintained.  There is no evidence that the veteran has 
exhibited grossly inappropriate behavior.  Recent medical 
records relate a difficult relationship with his wife, but it 
noted that he had learned to control his anger in this regard 
and there is no indication that he presents a persistent 
danger of hurting himself or others.  There is no evidence in 
the record to indicate that he has ever been unable to 
perform activities of daily living.  While it has been 
indicated in the record that the veteran was unable to work 
for quite a while after the accident in July 2000 which 
triggered increased PTSD symptoms, more recent clinical 
evidence suggests that he may be able to work again.  In any 
event, the Board would point out that even if the veteran 
were considered unemployable due to psychiatric disability, 
that fact, alone, would not provide a basis for an award of a 
100 percent schedule evaluation under the current, applicable 
criteria.  As indicated above, that rating criteria are based 
on the veteran's symptomatology, which, in this case, is 
consistent with the 70 percent, but the not the 100 percent, 
schedular evaluation.  While the veteran's representative has 
presented arguments suggestive of the former criteria for 
evaluating psychiatric disorders, that criteria was changed, 
effective November 7, 1996, and is inapplicable to the 
veteran's claim for increase, filed in November 2000, that is 
the basis for the current appeal. 

The assignment of the 70 percent evaluation in this case also 
appears to be consistent with the GAF of 45 assigned by the 
most recent examiner in February 2001.  According to the DSM-
IV, GAF scores between 41 and 50 indicate serious symptoms or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Here, 
the veteran's significant impairment with work, his increased 
difficulty in his relationship with his wife and apparent 
increased social isolation, and his increased depression and 
anxiety, all appear to be  consistent with the assignment of 
the GAF score of 45.  While, in the February 2001 examiner 
offered an assessment that the veteran's GAF was "about 30" 
when the veteran was first examined in the Fall of 2000, 
there are no contemporaneous medical records to support this 
assessment, and, in fact, such a score is not consistent with 
the assessment of the veteran's own treating therapist, who 
indicated a GAF of 52 in a statement received in November 
2000.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score of 30 represents 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication of 
judgment (e.g., sometimes incoherent acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends), which have never been demonstrated in 
this case.  Even assuming, arguendo, that the veteran may 
have experienced a temporary exacerbation of symptoms 
following his at work accident to justify a GAF of 30, the 
other evidence of records suggests that the veteran has more 
consistently maintained a level of functioning consistent 
with the assignment of no more than a 70 percent evaluation.  
Interestingly, the GAF of 52 assigned by the veteran's 
therapist in the statement received in November 2000 is, per 
the DSM-IV (regarding GAFs assigned between 51 and 60), 
indicative of no more than moderate symptoms or moderate 
impairment in social, occupational, or school functioning; 
such a GAF is, arguably, more consistent with the 50 percent 
evaluation assigned by the RO.  

For all the foregoing reasons, the Board concludes that, with 
resolution of reasonable doubt in the veteran's favor, the 
criteria for the 70 percent, but no higher, evaluation for 
PTSD are met.  



ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

